REVISED EXHIBIT A To the Amended Expense Limitation Agreement dated May 1, 2007, by and between Allianz Variable Insurance Products Fund of Funds Trust and Allianz Life Advisors, LLC (now Allianz Investment Management LLC). Not withstanding section 3 (Term and Termination of Agreement), the Amended Expense Limitation Agreement may not be terminated prior to April 30, 2013.The Operating Expense Limit for each Fund is as follows: Name of FundExpense Limitation AZL Fusion Balanced Fund0.30% AZL Fusion Moderate Fund0.30% AZL Fusion Growth Fund0.30% AZL Fusion Conservative Fund 0.35% AZL Balanced Index Strategy Fund0.20% AZL Growth Index Strategy Fund0.20% AZL MVP Balanced Index Strategy Fund0.20% AZL MVP BlackRock Global Allocation Fund 0.15%* AZL MVP Fusion Balanced Fund 0.30% AZL MVP Fusion Moderate Fund 0.30% AZL MVP Growth Index Strategy Fund0.20% AZL MVP Invesco Equity and Income Fund0.15%* *The Fund’s Operating Expense Limit is reduced, on a temporary basis, to 0.10%.This temporary reduction may be discontinued at any time. Acknowledged: Allianz Variable Insurance Products Fund of Funds Trust By:/s/ Brian Muench Name:Brian J. Muench Title:President Allianz Investment Management LLC By:/s/ Brian Muench Name:Brian J. Muench Title:President Updated:11/1/2011
